DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendment
 	Preliminary Amendment that was filed on 11/13/2019 is entered.

Status of Claims
Claims 1-15 has been pending and has been examined in this Office Action (“OA”). 


Notes on Claim Interpretation
The claims and only the claims form the metes and bounds of the invention.  “Office personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997).  Limitations appearing in the specification but not recited in the claim are not read into the claim.  In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969)” (MPEP p 2100-8, c 2, I 45-48; p 2100-9, c 1, l 1-4).  The Examiner has full latitude to interpret each claim in the broadest reasonable sense.  The Examiner will reference prior art using terminology familiar to one of ordinary skill in the art.  Such an approach is broad in concept and can be either explicit or implicit in meaning.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/13/2019 have been placed in record and considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of copending Application No. 16/613,158 (US 20200195339 A1). Although the claims at issue are not identical, they are not patentably distinct from each other.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Comparison of independent claims of current application 16/613,148 and copending application, 16613,158.  



	

Current application’s claims: 16613148
Copending Application 16613158
1. (Original) A wireless communication system for an aircraft, said wireless communication system comprising: 
at least one antenna; 

a router connected to said at least one antenna, wherein the router is configured to transmit and receive wireless data communication to and from a stationary communication server outside said aircraft through at least one ground base station via said at least one antenna, wherein the router is configured to transmit and receive wireless data communication on a plurality of different frequency bands; 

an altitude determining unit configured to determine a current altitude of said aircraft; and

 wherein said router comprises a control unit operably connected to said altitude determining unit,



 said control unit being configured to disable wireless data communication on at least one frequency band when the current altitude is determined to be above an altitude threshold value.  
1. A wireless communication system for an aircraft, said wireless communication system comprising: 

a router connected to a plurality of antennas, wherein the router is configured to transmit and receive wireless data communication to and from a stationary communication server outside said aircraft through at least one ground base station via at least one antenna out of the plurality of antennas; 

wherein said plurality of antennas comprises at least one omnidirectional antenna and at least one directional antenna; and 


wherein said system is configured to restrict the wireless data communication through said at least one omnidirectional antenna when a current altitude of said aircraft is above a certain altitude.

2. The wireless system of claim 1, wherein said router comprises a control unit configured to restrict said wireless data communication to solely occur through said at least one directional antenna when a current altitude of said aircraft is above a predefined altitude threshold value. 

14. (Original) A method for wireless data communication between a wireless communication system in an aircraft and a stationary communication server outside the aircraft, said method comprising:

 providing a router within the aircraft, the router being connected to at least one antenna and configured to transmit and receive wireless data communication to and from the stationary 

 wherein the router is configured to transmit and receive wireless data communication on a plurality of different frequency bands; 


determining a current altitude of the aircraft; and 






disabling wireless data communication on at least one frequency band out of said plurality of different frequency bands when the current altitude is determined to be above an altitude threshold value.



providing a router within the aircraft, the router being connected to a plurality of antennas and configured to transmit and receive wireless data communication to and from the stationary 


 wherein the plurality of antennas comprises at least one omnidirectional antenna and at least one directional antenna; 

restricting the wireless data communication through said at least one omnidirectional antenna when a current altitude of said aircraft is above a certain altitude.


   
17. The method of claim 16, wherein said restricting restricts said wireless data communication to solely occur through said at least one directional antenna when a current altitude of the aircraft is above a predefined altitude threshold value.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.





Claims 1-2, 6, 9-10, 12-13, 14-155 are rejected under 35 U.S.C. 102 either “(a)(1)” or “(a)(2)” or both as being anticipated by MITCHELL et al. (US 20140004853 A1; hereinafter as “MITCHELL”, provided in IDS).

MITCHELL discloses “TERRESTRIAL COMMUNICATIONS NETWORK SUITABLE FOR PROVIDING AIR-TO-GROUND CONNECTIVITY” (Title; Fig. 1A-1C, Fig. 3).

With respect to independent claims: 
Regarding claim 1, MITCHELL teaches a wireless communication system for an aircraft (airborne device communicate with ground-based wireless device or hotspot: [abstract], Fig. 1A-1C; [0016]), said wireless communication system (Fig. 1A-1C) comprising: 
at least one antenna (See Fig. 1C: aircraft 116’s antenna 117 to communicate with ground nodes: [0030]);

    PNG
    media_image1.png
    523
    802
    media_image1.png
    Greyscale

(aforesaid aircraft 116 with  communication system which include a “switching circuitry” [==a  router]: [0035]) wherein the router (aforesaid switching circuity : [0035]) is configured to transmit and receive wireless data communication to and from a stationary communication server outside said aircraft through at least one ground base station (see Fig. 1B: Base station 109)  via said at least one antenna (Fig. 1A-1C, Fig. 2: “a network 100 suitable for providing air-to-ground connectivity,.. .. the network 100 may include a set of native cellular network nodes 102 [NOTE: at least one ground base station] configured to provide wireless communication connectivity to one or more ground-based wireless communication devices 104 (e.g., cellular phone, smart phone, portable hotspot, and the like) [NOTE: a stationary communication server outside said aircraft]. In one aspect, each native cellular node may include a base transceiver station (BTS) 106 equipped with one or more transceivers 108 configured to communicate with the ground-based communications devices 104 over a selected native frequency band (e.g., 700 Mhz band) via one or more antennas 109. In this regard, each BTS 104 of each native node 102 may be equipped with a transceiver or transmitter/receiver pair configured to receive an uplink signal 110 from the ground-based devices 104 at a selected native uplink frequency and transmit a signal 112 to the ground-based devices at a selected native downlink frequency.”: [0016]), 
wherein the router is configured to transmit and receive wireless data communication on a plurality of different frequency bands (aforesaid network 100 “suitable for providing air-to-ground connectivity” using selected frequency band native frequency: [abstract]; [0016];  “each augmented cellular node 114 may include an augmented base transceiver station (BTS) 118 equipped with one or more transceivers 120 configured to communicate with one or more aircraft 116, over a selected frequency band (e.g., 700 Mhz band) via one or more upwardly facing antennas 119”: [0017], [0026]-[0027], [0035]); 
an altitude determining unit (==sub-system of aircraft 116”: [0035]) configured to determine a current altitude of said aircraft (“the transmission configuration of the aircraft 116 may be dictated by a computer controller programmed to respond to a characteristic of the aircraft (e.g., altitude)”:  “measurement of the altitude (e.g., measurement from an additional sub-system of aircraft 116)”:  [0035]); 
and wherein said router comprises a control unit operably connected to said altitude determining unit (computer controller : “the transmission configuration of the aircraft 116 may be dictated by a computer controller programmed to respond to a characteristic of the aircraft (e.g., altitude)”: [0035]), said control unit being configured to disable wireless data communication on at least one frequency band when the current altitude is determined to be above an altitude threshold value (“in response to a measurement of the altitude (e.g., measurement from an additional sub-system of aircraft 116) of the aircraft above a pre-selected level (e.g., 2000 feet), the computer controller may direct the switching circuitry of the communications system to couple the first transceiver to the antenna 117 of the aircraft in order to provide uplink transmission at the selected air-to-ground frequency. In another instance, in response to a measurement of the altitude of the aircraft below a pre-selected level (e.g., 2000 feet), the computer controller may direct the switching circuitry of the communications system to couple the second transceiver to the antenna 117 of the aircraft in order to provide uplink transmission at the native frequency of the ground-based network 100”: [0035], [0017], [0020]).  

Regarding claim 14, MITCHELL teaches a method for wireless data communication between a wireless communication system in an aircraft and a stationary communication server outside the aircraft (Fig. 1A-1C, airborne device in aircraft 116 communicate with ground-based wireless device: [abstract], [0035] Fig. 1A-1C), [abstract]), said method comprising: 


    PNG
    media_image1.png
    523
    802
    media_image1.png
    Greyscale

providing a router within the aircraft (aforesaid aircraft 116 with  communication system which include a “switching circuitry”: [0035]), the router being connected to at least one antenna (aforesaid “switching circuitry” is connected to aircraft antenna 117: [0030], “’the antenna 117 may be coupled to either the first transceiver or the second transceiver utilizing switching circuitry”: [0035]) and configured to transmit and receive wireless data communication to and from the (see Fig. 1B: Base station 109)   via said at least one antenna (Fig. 1A-1C, Fig. 2: “a network 100 suitable for providing air-to-ground connectivity,.. .. the network 100 may include a set of native cellular network nodes 102 [NOTE: at least one ground base station] configured to provide wireless communication connectivity to one or more ground-based wireless communication devices 104 (e.g., cellular phone, smart phone, portable hotspot, and the like) [NOTE: a stationary communication server outside said aircraft]. In one aspect, each native cellular node may include a base transceiver station (BTS) 106 equipped with one or more transceivers 108 configured to communicate with the ground-based communications devices 104 over a selected native frequency band (e.g., 700 Mhz band) via one or more antennas 109. In this regard, each BTS 104 of each native node 102 may be equipped with a transceiver or transmitter/receiver pair configured to receive an uplink signal 110 from the ground-based devices 104 at a selected native uplink frequency and transmit a signal 112 to the ground-based devices at a selected native downlink frequency.”: [0016]), wherein the router (aforesaid aircraft 116 with  communication system which include a “switching circuitry”: [0035])   is configured to transmit and receive wireless data communication on a plurality of different frequency bands (network 100 “suitable for providing air-to-ground connectivity” using selected frequency band native frequency: [abstract]; [0016];  “each augmented cellular node 114 may include an augmented base transceiver station (BTS) 118 equipped with one or more transceivers 120 configured to communicate with one or more aircraft 116, over a selected frequency band (e.g., 700 Mhz band) via one or more upwardly facing antennas 119”: [0017], [0026]-[0027], [0035]); 
determining a current altitude of the aircraft (“the transmission configuration of the aircraft 116 may be dictated by a computer controller programmed to respond to a characteristic of the aircraft (e.g., altitude)”:  “measurement of the altitude (e.g., measurement from an additional sub-system of aircraft 116)”:  [0035]); and
 disabling wireless data communication on at least one frequency band out of said plurality of different frequency bands when the current altitude is determined to be above an altitude threshold value (“in response to a measurement of the altitude (e.g., measurement from an additional sub-system of aircraft 116) of the aircraft above a pre-selected level (e.g., 2000 feet), the computer controller may direct the switching circuitry of the communications system to couple the first transceiver to the antenna 117 of the aircraft in order to provide uplink transmission at the selected air-to-ground frequency. In another instance, in response to a measurement of the altitude of the aircraft below a pre-selected level (e.g., 2000 feet), the computer controller may direct the switching circuitry of the communications system to couple the second transceiver to the antenna 117 of the aircraft in order to provide uplink transmission at the native frequency of the ground-based network 100”: [0035]; [0017], [0020]).  

With respect to dependent claims: 
Regarding claim 2, MITCHELL teaches, the wireless communication system according to claim 1, wherein said plurality of different frequency bands comprises a first ( “the communications system of the aircraft 116 may be equipped with switching circuitry (not shown) suitable to switch between a first transceiver configured to transmit an uplink signal at the air-to-ground frequency and at least a second transceiver configured to transmit an uplink signal at the native uplink frequency of the communication network”: [0035];  “BTS 114 of each augmented node 114 is equipped with a transceiver or transmitter/receiver pair configured to receive an uplink signal 122 from a transceiver of an aircraft 116 at a selected air-to-ground uplink frequency and transmit a signal 124 to the aircraft at a selected downlink frequency (e.g., native downlink frequency or a frequency different from the native downlink frequency).:” [0017]; “cellular node of the network 100 may be configured to transmit a downlink signal 124 at 746-757 Mhz:” [0026]), said second frequency band being a highest frequency band out of said plurality of frequency bands (“cellular node of the network 100 may be configured to transmit a downlink signal 124 at 746-757 Mhz:”; “nodes 114 of the network 100 may be configured to receive an uplink signal at a selected frequency different from a network standard uplink frequency of 776-787 Mhz”:   [0026] ); and wherein said control unit is configured to disable wireless data communication on the second frequency band when the current altitude is determined to be above the altitude threshold value (“in response to a measurement of the altitude of the aircraft below a pre-selected level (e.g., 2000 feet), the computer controller may direct the switching circuitry of the communications system to couple the second transceiver to the antenna 117 of the aircraft in order to provide uplink transmission at the native frequency of the ground-based network 100” [NOTE: frequency range from 776-787 Mhz: [0026]: [0035]).  

Regarding claim 6, MITCHELL teaches, the wireless communication system according claim 1, wherein said altitude threshold value is within the range of 200 - 5000 meters (“in response to a measurement of the altitude (e.g., measurement from an additional sub-system of aircraft 116) of the aircraft above a pre-selected level (e.g., 2000 feet) [NOTE: 200-5000 meters], the computer controller may direct the switching circuitry of the communications system to couple the first transceiver to the antenna 117 of the aircraft in order to provide uplink transmission at the selected air-to-ground frequency”: [0035]).
  

Regarding claim 9, MITCHELL teaches, the wireless communication system according to claim 1, wherein said altitude determining unit is configured to continuously monitor and determine the altitude of said aircraft ( measurement from an additional sub-system of aircraft 116) of the aircraft above a pre-selected level (e.g., 2000 feet), the computer controller may direct the switching circuitry of the communications system to couple the first transceiver to the antenna 117 of the aircraft in order to provide uplink transmission at the selected air-to-ground frequency. In another instance, in response to a measurement of the altitude of the aircraft below a pre-selected level (e.g., 2000 feet), the computer controller may direct the switching circuitry of the communications system to couple the second transceiver to the antenna 117 of the aircraft in order to provide uplink transmission at the native frequency of the ground-based network 100: [0035]).  

Regarding claim 10, MITCHELL teaches, the wireless communication system according to claim 1, wherein said altitude determining unit is provided within the router (switching circuitry with sub-system of measurement of altitude: [0035]). 
 

Regarding claim 12, MITCHELL teaches, the wireless communication system according to claim 1, wherein said altitude threshold value is a first altitude threshold value; and wherein said control unit is further configured to disable wireless data communication on at least one other frequency band when the current altitude is determined to be above a second altitude threshold value, higher than said first altitude threshold value, such that wireless data communication on at least two frequency bands is disabled when the current altitude is determined to be above the second threshold value (transmission configuration of the aircraft 116 may be dictated by a computer controller programmed to respond to a characteristic of the aircraft (e.g., altitude). For instance, in response to a measurement of the altitude (e.g., measurement from an additional sub-system of aircraft 116) of the aircraft above a pre-selected level (e.g., 2000 feet) [NOTE: this can any pre-selected level including 2000 feet , 3000 feet, 4000 feet etc] , the computer controller may direct the switching circuitry of the communications system to couple the first transceiver to the antenna 117 of the aircraft in order to provide uplink transmission at the selected air-to-ground frequency.: [0035]).  

Regarding claim 13, MITCHELL teaches, the wireless communication system according to claim 1, wherein at least one of the altitude threshold value(s) is dynamically adjustable (controller programmed to response altitude: [0035]).
  
Regarding claim 15, MITCHELL teaches, the method according to claim 14, further comprising: forming a first subset of frequency bands out of the plurality of different frequency bands; forming a second subset of frequency bands out of the plurality of different frequency bands, each frequency band in the second subset of frequency bands being of a higher frequency than each frequency band in the first subset of frequency bands  ( “the communications system of the aircraft 116 may be equipped with switching circuitry (not shown) suitable to switch between a first transceiver configured to transmit an uplink signal at the air-to-ground frequency and at least a second transceiver configured to transmit an uplink signal at the native uplink frequency of the communication network”: [0035];  “BTS 114 of each augmented node 114 is equipped with a transceiver or transmitter/receiver pair configured to receive an uplink signal 122 from a transceiver of an aircraft 116 at a selected air-to-ground uplink frequency and transmit a signal 124 to the aircraft at a selected downlink frequency (e.g., native downlink frequency or a frequency different from the native downlink frequency).:” [0017]; “cellular node of the network 100 may be configured to transmit a downlink signal 124 at 746-757 Mhz:” [0026]; “cellular node of the network 100 may be configured to transmit a downlink signal 124 at 746-757 Mhz:”; “nodes 114 of the network 100 may be configured to receive an uplink signal at a selected frequency different from a network standard uplink frequency of 776-787 Mhz”:   [0026])); and  wherein the step of disabling wireless data communication comprises disabling wireless data communication on the second subset of frequency bands when the current altitude is determined to be above the altitude threshold value (“in response to a measurement of the altitude of the aircraft below a pre-selected level (e.g., 2000 feet), the computer controller may direct the switching circuitry of the communications system to couple the second transceiver to the antenna 117 of the aircraft in order to provide uplink transmission at the native frequency of the ground-based network 100” [NOTE: frequency range from 776-787 Mhz: [0026]: [0035]).  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole .


Claims 3-5, 7-8, 11 are rejected under 35 U.S.C. 103 as being unpatentable over MITCHELL et al. (US 20140004853 A1; hereinafter as “MITCHELL”, provided in IDS) in view of STILES et al. (US 20090186611 A1; hereinafter as “STILES”).

Regarding claim 3, MITCHELL teaches, the wireless communication system according to claim 1, wherein said plurality of different frequency bands comprises: a first set of frequency bands and a second set of frequency bands, wherein each frequency band in said second set of frequency bands is at a higher frequency than each frequency band in said first set of frequency bands (frequency ranges, 746-757 Mhz:” and frequency of 776-787 Mhz”: [0026]).

MITCHELL, when teaching “wherein said plurality of different frequency bands comprises: a first set of frequency bands and a second set of frequency bands, wherein each frequency band in said second set of frequency bands is at a higher frequency than each frequency band in said first set of frequency bands”,   MITCHELL appears silent on “wherein said control unit is configured to disable said wireless data communication on said second set of frequency bands, and thereby restrict said wireless data communication only to said first set of frequency bands, when the current altitude is determined to be above an altitude threshold value,” which however had been known in the art before the effective filing date of the claimed invention such as shown STILES in “AIRCRAFT BROADBAND WIRELESS SYSTEM AND METHODS” (Title).

STILES, in the same field of endeavor, discloses: wherein said control unit is configured to disable said wireless data communication on said second set of frequency bands (above 10 GHz : [0045]), and thereby restrict said wireless data communication only to said first set of frequency bands (below 1 Ghz: [0048]), when the current altitude is determined to be above an altitude threshold value (“Aircraft Beacon Transceiver 38 preferably operates in the same band as the communications link or in a lower band (typically below 1 GHz)”; …. the aircraft beacon transceiver may transmit the service request message upon reaching a predetermined altitude. The service request message may identify the aircraft and provide the GPS location of the aircraft”: [0027]; “An available ground station beacon may accept the request with a Service Accept message. Aircraft Beacon Transceiver transmits Service Requests every second, once enabled (typically upon reaching a certain altitude, such as 10,000 feet). This Service Request identifies the aircraft and reports its GPS location. The beacon transceiver in the in-band embodiment may also be provided by the radio transceiver 32, without the need for the separate hardware”: [0048]-[0049]).


Therefore, it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention was filed to provide the technique STILES to the system of MITCHELL in order to provide altitude, location information without needing any extra hardware (STILES, [0048]).   The motivation would be to improve and enhance sending aircraft’s longitude, latitude, altitude information to ground stations regardless of the elevation of the aircraft from the ground station (STILES, [0049]).

Regarding claim 4, the combination of MITCHELL and STILES teaches claim invention 3 as cited above. STILES also teaches, the wireless communication system according to claim 3, wherein said control unit is further configured to prioritize a selection of said second set of frequency bands when the current altitude is determined to be below said altitude threshold value (aircraft Beacon Transceiver 38 preferably operates in the same band as the communications link or in a lower band (typically below 1 GHz).: [0048]; The aircraft beacon transceiver may transmit the service request message once every second, or upon reaching a predetermined altitude, or upon the occurrence of any other predetermined event, as understood by those skilled in the art. The service request message may identify the aircraft and provides the GPS location of the aircraft. [0087]).  

Regarding claim 5, the combination of MITCHELL and STILES teaches claim invention 3 as cited above.  STILES also teaches, the wireless communication system according to claim 3, wherein said first set of frequency bands comprises frequency bands below 1 GHz (below 1 GHz: [0027]) and wherein said second set of frequency bands comprises frequency bands above 1 GHz (above 10 GHz: [0048]).  


Regarding claim 7, MITCHELL teaches claim 1 as cited above.  MITCHELL expressively disclose:  the wireless communication system according to claim 1, further comprising a plurality of antennas, and wherein the router further comprises a plurality of modems for communication with said external stationary communication server, each modem being associated with and connected to at least one antenna; wherein each modem is further associated with a specific frequency band selected from the plurality of frequency bands; and wherein said control unit configured to disable wireless communication on at least one frequency band when the current altitude is determined to be above a threshold value, by disabling at least one modem.  

STILES, in the same field of endeavor, discloses, the wireless communication system according to claim 1, further comprising a plurality of antennas (aircraft with plurality of antennas: [0015]), and
wherein the router further comprises a plurality of modems for communication with said external stationary communication server (“Radio transceiver 32 is a significant element of the aircraft design. It consists of two significant elements; the RF Transceiver and the Modem”: [0045]; aforesaid onboard modem connected with ground stations: [0045]-[0046] ), each modem being associated with and connected to at least one antenna (“a processor is also included on the Modem card and contains the MAC, antenna positioning and network management software.:”:  [0047]); wherein each modem is further associated with a specific frequency band (modem connected with frequency bands: [0046]-[0048]); and  wherein said control unit configured to disable wireless communication on at least one frequency band when the current altitude is determined to be above a threshold value, by disabling at least one modem ( “Up to 2,048 individual carriers are transmitted by the Modem in each burst, depending on the data rate required:”: [0046]; Aircraft sends  certain altitude (==10000 feet) to  Ground stations: [0048], “Cognitive radio technology can also be used by the Modem to select a portion of the band that is not being used. Radios, while not transmitting, can sample the entire band and measure the noise power in each sub-carrier or sub-channel. The best sub-carrier and sub-channel choices can be shared between the aircraft and GS transceivers using the Modem itself or via the beacon transceiver. A processor is also included on the Modem card and contains the MAC, antenna positioning and network management software. A standard Ethernet connection is provided for connection to the GS Router 38.”: [0047]).  

Therefore, it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention was filed to provide the technique of STILES to the system of MITCHELL in order to provide altitude, location information without needing any extra hardware (STILES, [0048]).  The motivation would be to improve and enhance sending aircraft’s longitude, latitude, altitude information to ground stations regardless of the elevation of the aircraft from the ground station (STILES, [0049]).


Regarding claim 8, MITCHELL teaches claim 1 as cited above.  MITCHELL does not expressively disclose:  the wireless communication system according to claim 1, wherein the router comprises at least eight modems.

STILES, in the same field of endeavor, discloses, he wireless communication system according to claim 1, wherein the router comprises at least eight modems. Up to 2,048 individual carriers are transmitted by the Modem in each burst, depending on the data rate required:” [0046]).

Therefore, it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention was filed to provide the technique of STILES to the system of MITCHELL in order to provide altitude, location information without needing any extra hardware (STILES, [0048]).  The motivation would be to improve and enhance sending aircraft’s longitude, latitude, altitude information to ground stations regardless of the elevation of the aircraft from the ground station (STILES, [0049]).

Regarding claim 11, MITCHELL teaches claim 1 as cited above.  MITCHELL does not expressively disclose, the wireless communication system according to claim 1, wherein said altitude determining unit is a Global Navigation Satellite System, GNSS, and unit.

STILES, in the same field of endeavor, discloses, the wireless communication system according to claim 1, wherein said altitude determining unit is a Global Navigation Satellite System, GNSS, unit. (the aircraft beacon transceiver may transmit the service request message upon reaching a predetermined altitude. The service request message may identify the aircraft and provide the GPS location of the aircraft. : [0027]). 

Therefore, it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention was filed to provide the technique of STILES to the system of MITCHELL in order to provide altitude, location information without needing any extra hardware (STILES, [0048]).  The motivation would be to improve and enhance sending aircraft’s longitude, latitude, altitude information to ground stations regardless of the elevation of the aircraft from the ground station (STILES, [0049]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M MOSTAZIR RAHMAN whose telephone number is (571)272-4785.  The examiner can normally be reached on 8:30am-5:00pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M Mostazir Rahman/Examiner, Art Unit 2411             

/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416